Citation Nr: 0405600	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  01-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to February 
1949, and from April 1949 to January 1955.  The veteran died 
in April 2000.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for cause of the veteran's death.  The case was remanded by 
the Board in January 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the veteran's death in April 2000, the veteran 
had perfected an appeal for increased disability ratings for 
service-connected generalized anxiety disorder, right eye 
pterygium, deviated nasal septum, duodenal ulcer, and 
entitlement to special monthly compensation based on the need 
for aid and attendance or at the housebound rate.

The appellant timely filed VA Form 21-534 "Application For 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse Or Child (Including 
Death Compensation If Applicable).  The Board, in a Remand 
dated January 2003, found that the issues of entitlement to 
accrued benefits were intertwined with the issue in appellate 
status and therefore had to be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  At that time, 
the Board in its Remand requested the RO to adjudicate the 
issues of entitlement to accrued benefits.  Although the RO 
issued a supplemental statement of the case as to the issue 
of service connection for the cause of the veteran's death, 
the Board notes that there is no evidence of record to 
indicate that the RO adjudicated the issues of entitlement to 
increased disability benefits for accrued purposes.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, the Board must again 
remand these issues for adjudication by the RO.  Further, as 
they are intertwined with the issue of entitlement to service 
connection for the cause of the veteran's death, that issue 
as well must be returned to the RO for readjudication.

The Board regrets the additional delay a further Remand will 
create.  However, it is necessary to ensure that the 
appellant gets all consideration due her under law.

Accordingly, these issues are REMANDED for the following 
development: 

1.	The RO must review the claims file and ensure that 
all obligations under the Veterans Claims Assistance 
Act of 2000 have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.	The RO is again requested to adjudicate the issues of 
entitlement to increased disability ratings for 
service-connected generalized anxiety disorder, right 
eye pterygium, deviated nasal septum, duodenal ulcer, 
and entitlement to special monthly compensation based 
on the need for aid and attendance or at the 
housebound rate for accrued purposes.  If the benefit 
sought is not granted the RO should notify the 
appellant of that denial and of her appellate rights.

3.	Thereafter the RO should readjudicate the issue of 
entitlement to service connection for the cause of 
the veteran's death.  If the benefit sought is not 
granted the appellant and her representative should 
be furnished a supplemental statement of the case and 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




